United States Court of Appeals
                                                                                            Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                               FILED
                                                                                    February 27, 2006
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                                 Charles R. Fulbruge III
                                      No. 05-10712                                       Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
CARLOS GUTIERREZ RAMIREZ also known as, Carlos Ramirez
Gutierrez
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Abilene
                                 1:04-CR-44
                           ---------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate

conviction and sentence is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to district court for entry of an order dismissing

Count 1 of the indictment is GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.